IN THE UNITED STATES DISTRICT COURT
F()R THE DISTRICT OF COLUMBIA

 

lose coNEJo, )
Plainlijj§ )
)
v. )

) Civil No. i7-CV-1802
Al\/I. FED’N OF GOV’T EMPS., )
AFL~CIO, )
Dej%ndam. )
)
1

MEMORANDUM OPINION

 

Before the Coui't are defendant Ainerican Federation of Govennnent Eniployees, AFL-
CIO’S (“AFGE”) Motion to Dismiss [18], as amended [19], plaintiff José Conejo’s (“Conejo”)
Opposition thereto [20], defendant’s Reply in Support thereof [21], and plaintist Sur-Reply in
Opposition thereto [22].

After reviewing the pleadings and the record in its entirety, the Court shall DENY
defendant’s Motion to Dislniss.

I.) BACKGROUNI)]

Conejo is the Director of Policy and Employee Relations at .the U.S. Govenunent

Publishing Offlce (“GPO"’), an executive agency. ECF No. l 11 5. He has been in that role since

Decelnber 3, 2013. Id. As the Director ofPolicy and Einployee Relations, Conejo is charged With,

 

l The Court accepts as true all well-pleaded facts in plaintist Complaint and Amended Complaint for the purpose of
adjudicating defendant’s Motion to Dismiss. All facts are taken from plaintiffs Complaint (ECF No. 1) and Amended
Comp[aint (ECF No. l7). See, e.g., Lijj’v. Ojjf oflnspector Gen‘. for U.S. Dep’t ofLaboi', 881 F.3d 912, 915 (D.C.
Cir. 2018). 'l`he Court also draws all inferences from those facts in plaintist favor, as he is the non~movant. Autor
v. Pi'i‘[:)'cer, 740 F.3d 176, 179 (D.C. Cir. 2014). The Court is also cognizant that pro se plaintiffs are held to a “Iess
stringent” pleading standard than are lawyers and that his complaint is to be “1iberally construed,” Er)`ckson v. Pcirdus,
551 U.S. 89, 94 (2007). Thus, where applicable, the Court may consider plaintiffs “pro se affidavits and exhibits, as
well as public records subject to judicial notice,” in construing the allegations in the Complaint. Bowmcm v. ]ddon,
848 F.3d 1034, 1039 (D.C. Cir. 2017) (citations oniitted).

infer alia, "'providing assistance to supervisole/managers in taking con'ective actions foi"’
employee misconduct Id.

in that role, Conejo works with the AFGE, “a labor organization representing employees
of the federal govermnent.” ECF No. 19 at 3. AFGE divides its organizations “geographicaily by
‘Districts”’ and by “employnient sites,"’ as “‘Locals.”" Ia’. Specifically, Conejo worked directly
with the President of AFGE Local 2876 in exercising his duties. ECF No. 1 il 6. At times relevant
to the Complaint, 'i`ina Mingo (“l\/Iingo”) was the President of AFGE Local 2876. Id'.

On or about April 20, 2017, Mingo allegedly engaged in serious misconduct, and shortly
thereafter, her supervisor at AFGE, along with the Office of Labor Relations, “engaged Plaintiff" s
office” for assistance. Id. 11 7. She engaged in misconduct again on or about Aprii 27, 2017. [d.
il 9. On or about May 26, 2017, Miiigo “was provided with formal written notice that her
supervisor . . . would be recommending a proposed removal from Federal service.” Id_ il IO.
Plaintiff’s staff assisted AFGE’s management with the issuance of such notice. [d.

On or about Aprii 20, 2017, Kimberly Warner (“Warner”), the AFGE Local 2876 Steward,
engaged in misconduct Id. 'll 11. She engaged in misconduct again on or about April 27, 2017.
]d. il 13. On or about May 3, 2017, Warner “was provided with formal written notice that her
supervisor . . . would be recommending a proposed 90-days suspension.” Iai. 11 14. “Piaintiff”s
staff assisted management with the issuance of the referenced notice."’ Id.

On or about June 8, 2017, Nathaniel Nelson (“Nelson”), a “National Representative” of
AFGE’s “14th District, Washington, D.C.,” see ECF No. 13-2 at 5, filed an allegedly false,
substantially false, and/or slanderous unfair labor practice charge against the GPO, claiming, inter
alia, that (1) Conejo “has a history of committing 5 U.S.C. § 7116(a)(5) violations by bypassing

the exclusive representative and going directly to the bargaining unit lnember,” (2) “[a] union

l\)

investigation reveal [ed] that Mr. Conejo has a history of discriminating against women and preying
on women for no just cause,” (3) that Conejo is “100% unfit to work in any Government Agency,”
and (4) that “Conejo should be removed immediately ECF No. l. 1 15. Nelson further stated (5)
that it was not possible for AFGE to have an amicable working relationship with the GPO “as long
as l\/lr. Conejo remains as an employee at the GPO,"’ (6) that, unquestionably, “Conejo will respond
to this complaint by taking immediate retaliation and reprisal against some woin[e]n at the
agency,” and finally (7) that “[Conejo] will continue to engage in this type of activity without
intervention.” Id.

On or about June 30, 2017, the GPO’s Chief Hnman Capital Officer, Ginger T. 'l`homas
(“Thomas”) retired and, at some time prior to that date, she endorsed Conejo to assume that
position upon her departure Id. 1[ 23. Upon her departure, “because of” Nelson and l\/iingo’s
allegedly defamatory conduct, Conejo was not selected to fill that position on a temporary basis.
Id. Owing to the alleged irreparable harm and damage to Conejo’s reputation due to AFGE’s
conduct, Conejo “is not likely to be considered and selected” to fill the position on a permanent
basis, but~for AFGE’s wrongful conduct ]d.

On or about .luly 31, 2017, management issued its proposed notices of removal to Mingo
and Warner for their alleged misconduct Id. 11 16.

Then, on or about August 7, 2017,. Nelson authored and sent an allegedly false,
substantially false, and/or slanderous e-mail to one of Conejo’s employees, GPO management,
another GPO employee who was being disciplined for misconduct, and AFGE District l4’s
National Vice President. Id. 1[ l7. Specifically, that e-mail stated that Conejo “is a known
discriminator of women, and this person’s entire employment application has been falsified.” Id.

'l`he e-mail further purported to place “GPO on notice that this monster,” referring to Conejo, “will

be publically exposed for the horrible person that he really is. Now is the time to get rid of your
[l]abor relations and employee relations supelvisors.” [d.

One week later, on or about August 14, 2017, Nelson then telephoned the GPO’s Chief
Financial Officer, Steve Shedd (“Shedd”), and stated that Conejo “is racist and discriminatory
against black women, a corrupt manager, and a monster.” Id. 11 18.

Two days thereafter, on or about August 16, 2017, Nelson authored and sent yet another
allegedly false, substantially false, and/or slanderous e~mail to Conejo’s employees, Conejo’s
supervisor, GPO’s Acting General Counsel, other GPO employees who were being disciplined for
misconduct, AFGE District l4’s National Vice President, the U.S. Office of Persomiel
Management (“OPM”), and the U.S. Office of Special Counsel. Id. 11 19. 'l`hat e-mail stated that
(l) Conejo is “a corrupt manager and has a documented history of discriminating against black
females,” (2) Conejo “is totally unfit to be a federal employee,” (3) Conejo “proposed the adverse
action on Ms. l\/lingo and l\/ls. Warner,” and (4) Conejo “was part of corrupt and discriminatory
management officials that travel from agency to agency to inflict pain and discrimination against
black females.” Id, Further, the e-inail stated that (6) race and sex played a major role in preparing
the adverse actions against l\/ling and Warner, (7) there “is little doubt that” such adverse actions
were the product of Conejo “being mean spirited” and having a retaliatory animus, and (8) Conejo
is a “predator and rouge manager.” Ia'.

Then, on August 23, 2017, Mingo approached Conejo and threatened him by saying, “1 am
going to make things up about you to hurt you.” Ia'. 11 20. Mingo timber claimed that she had
knowingly communicated false information about Conejo to (l) GPO’s Acting Chief lnformation
Officer and (2) GPO’s Chief Administrative Officer, Conejo’s second-level supervisor, for the

purpose of damaging Conejo’s character and good standing with GPO leadership so that Conejo

would not be considered for a career advancement opportunity Id. l\/lingo stated that she would
continue to make such false statements about Conejo"s character knowingly “with the help of
AFGE National,” to the GPO Director, Deputy Director, “and many others,” and stated specifically
that she "‘would stop at nothing, unless her disciplinary action disappears.” Id.

The next day, on August 24, 2017, l\lelson and Mingo authored and filed an allegedly false
or substantially false and/or slanderous unfair labor practice charge against the GPO. ]d. 11 21.
Mingo circulated the written document Id. Therein, Nelson and l\/lingo stated, “[t}he union views
Mr. Conejo as highly incompetent, vindictive, retaliatory and totally unfit to work in any Federal
Government Agency.” Id. "l`he charge continued, “[a]t some point, the agency (GPO) will have
to realize that l\/Ir. Conejo is responsible for a significant amount of unfair labor charges because
of his personal retaliatory practices against labor union officials.” Id. Nelson and Miiigo attached
Nelson’s August 16, 2017 e-mail to the charge. ]d.

Conejo filed the instant action on September l, 2017. See generally ECF No. 1. Conejo
amended his complaint with leave of Court. See ECF No. 17.

in the Amencled Complaint, Conejo further alleges that on or about l\lovember 23, 2017,
after Conejo filed suit, Nelson authored and sent yet another e-mail to GPO’s senior agency
management, including the head of the GPO. Amend. Compl. 11 22, ECF l\lo. l3 [hereinafter
Amend. Compl.]. Therein, l\lelson stated, inter allan that (l) Conejo “obtained private information
to tile a civil law suit”; (2) Conejo “was a convicted sexual predator, harasser, and was on a
campaign of terror against innocent women”; (3) Conejo “has a documented history of abusing
and sexually harassing wornen”; (4) Conejo “continues his assault against women”; (5) Conejo
“has a history of harassing women, and conducting reprisal and retaliation against them for sexual

reasons”; (6) Conejo “was a predator (sexual)”; (7) Conejo “harassed some women to the point

they lost control of their faculties and one woman tried to commit suicide 4 times because of"
Conejo; (8) Conejo “has a documented history of sexual harassment against woinen"'; and (9)
Conejo “was a sexual harasser of women and a known liar.” Ia'.

Also on November 23, 2017, “or sometime thereafter,” Nelson circulated the foregoing
nine statements to U.S. Representative Gregg l-Iarper, who was a member of the loint Committee
on Printing, which oversees the GPO, id. 11 23; U.S. Senator Richard Shelby, who was the
Chairman of the Joint Committee on Printing, ial 11 24; and U.S. Representative Elijah Cummings.
Id. 11 25.

Also, on or about November 23, 2017, AFGE’s' authorized agent or agents filed a
Complaint with the U.S. Office of Special Counsel and with GPO’s Office of inspector General,
which included similar statements about Conejo. Id. 1111 26_27.

Then, on or about December 19, 2017, Nelson authored and sent another e-rnail to a senior
GPO management official, and copied other agency officials, an unknown individual, and l\/lingo.
Id. 11 28. Therein, Nelson wrote,

l have reason to believe that you and your group have planned to impose the

maximum illegal and unjustified punishment on l\/ls[.] Tina l\/lingo based on the

work and recommendation by an agency convicted sexual predator. l will not give

you the luxury of saying you did not know you were aiding and supporting a known

convicted sexual predator.

l believe you have programmed yourself to take this action, regardless of the

consequences 1 urge and encourage you to stop aiding and carrying out the evil

work of this convicted predator. Check with your IG and the special counsel The

decision is yours. Please stop this cruel assault on our Black women
ECF No. 13-2 at 8. Conejo further alleges that Nelson circulated these statements to the District

of Columbia Chapter of the National Association for the Advancement of Colored People

(NAACP) and to the American Civil Liberties Union (ACLU), Amend. Compl. 1129.

Conejo brings common law tort claims sounding in defamation, slander, libel, libel per se,

and invasion of privacy (false light).
II.) DISCUSSION
A. SUBJECT~MATTER JURISBICTION
rr. Rr.'le 12(b)(1) Legal Stamlm'd

AFGE moves to dismiss plaintist claims for lack of subject~matter jurisdiction pursuant
to Federal Rule of Civil Procedure 12(b)(l) or, in the alternative, pursuant to Federal Rule of Civil
Procedure 12(b)(6) for failure to state a claim upon which relief may be granted ECF l\lo. 18.
District courts possess limited jurisdiction, and their power to adjudicate cases is derived from
either Article 111 of the U.S. Constitution or an express statutory provision See Sr'eel Co. v. Citizens
for Betrer Envmr., 523 U.S. 83, 89 (1998).

Accordingly, the Court has the foremost obligation first to ascertain whether it is vested
with jurisdiction over the subject matter of the action. See, e.g., Konrrick v. Ryan, 540 U.S. 443,
455 (2004). The Court must engage in this inquiry before it turns to the Rule l2(b)(6) rnotion.
Un'r`teal Stares ex rel Sel'rlenrr`re v. Dist. ofCol`rmrbfr.', 198 F.Bd 913, 920 (D.C. Cir. 1999). Absent
subject-matter jurisdiction, this Court is powerless to make any tiirther inquiries and has no power
to adjudicate the substance of AFGE’s Rule l2(b)(6) motion, which is necessarily a judgment on
the merits. Federated Dep ’t Srores, Iiic. v. Moitr'e, 452 U.S. 394, 399 n.3 (1981) (“The dismissal
for failure to state a claim under Federal Rule of Civil Procedure l2(b)(6) is a ‘judgrnent on the
merits."’).

As a Rule 12(b)(1) motion concerns the Court’s ability to hear a particular claim, it must
scrutinize Conejo’s allegations more closely than it must under a Rule 12(b)(6) motion. Mcrcharr`a

v. United Stares, 334 F.?>d 61, 64 (D.C. Cir. 2003). At bottom, a plaintiff bears the burden of

establishing the Court’s jurisdiction Mchift v. Gen'. MotorsAccep!'cmce Corp., 298 U.S. 178, l82
-83 (1936). Where subject-matter jurisdiction does not exist, the Court’s inquiry is at its end.
Sfeal Co., 523 U.S. at 94.

The Court concludes that Conejo has met his burden to establish that this Court is vested
with subject»matter jurisdiction, and shall deny AFGE’s Rule l2(b)(l) motion.

b. lee Civil Service Reform Act does 1101 preempt Conejo ’s tort claims

Notwithstanding the exclusive state~law nature of Conejo’s claims, he advances that this
Court is vested with subject-matter jurisdiction pursuant to 28 U.S.C. § 1332(a)(l) “because the
Plaintiff and Defendant/Defendant"s authorized agents are citizens of different states and the
amount in controversy exceeds $75,000.” ECF No. 1 11 2. “The district courts shall have original
jurisdiction of all civil actions where the matter in controversy exceeds the sum or value of
$75,000, exclusive of interest and costs, and is between citizens of different States.” 28 U.S.C. §
1332(a)(1).

Here, Conejo alleges, in each of his pleadings, that he is a citizen of the Commorrwealth of
Virginia. See ECF No. 1 at 10; ECF No. 13-2 at 4. By its pleadings, AFGE admits that it is a
citizen of the District of Columbia. See ECF No. 18; ECF No. 19 at 26. AFGE does not dispute
that Conejo is a Virginia citizen, and does not argue that it has a domicile other than the District
of Columbia. Tlre parties are thus diverse.

Conejo alleges that the amount in controversy totals at least $3,91 1,597.00 in compensatory
and punitive damages Amend. Compl. 1[ 31. AFGE does not challenge that amount for the
purposes of its motion. Accordingly, at this juncture, the Court possesses subject-matter
jurisdiction over this dispute, unless Congress has expressly revoked it. Scrn' Di'ego Bldg. Trcrdes

Council, Mr`llmen ’s Union, Loccrf 2020 v. Garmr)n, 359 U.S. 236, 244 (l959).

In response, AFGE principally argues that the Civil Service l{eform Act ("'CSRA"")
preempts Conejo’s clairns. ECF No. 19 at 8. Specifically, AFGE submits that “[cjlaims arising
in the context of federal employment are substantially constrained by laws enacted by Congress
that provide for ‘»an integrated scheme of administrative and judicial review.”’ Id. (quoting
Karalmlios v. Ncrl‘ ’l' Fed 'rr OfFed. Enrps., 489 U.S. 527, 536 (1989)). The CSRA “Comprises the
comprehensive statutory scheme governing employment in the federal sector."' Id. (citations
omitted). The CSRA is codified, in large part, at 5 U.S.C. §§ 1101 et seq. Elgr'n r»'. Dep ’r ofthe
Treasw~y, 132 S. Ct. 2126, 2134 (2013).

AFGE correctly articulates this general rule, but that rule is wholly inapplicable to the facts
of this case. AFGE cites to a string of authorities that are wholly inapposite to the facts in this
case. For example, it points to Hall v. C[infori, 143 F. Supp. 2d 1, 5 (D.D.C. 200l), where a district
court determined that it lacked jurisdiction over a White House employee’s tort claims. ECF No.
19, at l9. As another example, it points to Scml v. Unr'rea’ Smres, an out-of-circuit case that
articulates the unremarkable proposition that “Congress intended to oust state tort law from the
realm of federal employment.” 928 F.2d 829, 843 (9th Cir. 1991) (emphasis added). Siinilarly,
AFGE points the Court to another non-binding, unpersuasive decision from the Eleventh Circuit,
which holds that the CSRA preempts intentional torts that would others-rise come within the ambit
of the CSRA. ECF No. 19 at 10 (citing Broughtorr v. Corrr'fney, 861 F.2d 639, 643-44 (11th Cir.
1988)).

Devoting the bulk of its response to authorities that have no bearing on the facts at hand,
AFGE finally points the Court to the Feder'al Service Labor-Management Relations Statute
(“FSLMRS”), 5 U.S.C. §§ 7101 et seq. ECF No. 19 at 12. The FSLl\/IRS articulates the rights

and duties of labor organizations and management officials of executive agencies AFGE attempts

to squeeze Conejo’s complaint into the reaches of the FSLRMS, re-casting Conejo’s claims as
allegations of unfair labor practices, which, according to AFGE7 are subject to the administrative
procedures outlined _in the FSLRMS. ECF No. 19 at 14. AFGE is mistaken

In reviewing the applicability of a statute, the Court must “begin with the familiar canon
of statutory construction that the starting point for interpreting a statute is the language of the
statute itself." Conswner Prod. Safeiy Comm ’ii v. GTE Syivania, fric., 447 U.S. 102, 108 (1980).
AFGE is correct that, in general, the FSLRMS vests the General Counsel of the Federal Labor
Relations Authority with investigatory powers over a charge against a labor organization for
“having engaged in or engaging in an unfair labor practice.” 5 U.S.C. § 7118(a)(1). Conejo is a
“person” and AFGE is a “labor organization.” Ia’. §§ 7103(a)(1), (a)(4)(A).

However, § 7118(a) clearly contemplates that not all charges will be “unfair tabor
practices.” Section ii 18(a) provides that in “any case in which the General Counsel does not issue
a complaint because the charge fails to state an unfair labor practice, the General Counsel shall
provide the person making the charge a written statement of the reasons for not issuing a
compiaint.” Ia'. § 7118(a)(1).

Thus, AFGE is correct that “the dispositive inquiry on CSRA preemption is whether the
conduct falls within the confines of the statute.” ECP No. 19 at 13 (citing Spagnola v. Maiiiis, 859
F.2d 223, 227 (D.C. Cir. 1998)). Bnt the Court must first determine whether the CSRA is even
triggered here. For the CSRA to apply, the alleged tortious conduct must fall within the statutory
definition of “unfair labor practice.” lt does not.

i. Conejo does not allege that AFGE engaged in an unfair labor
practice

Conejo’s allegations do not constitute unfair labor practices within the meaning of the

FSLRMS. AFGE admits that it is a L‘iabor organization representing employees of” the federal

10

government ECF No. 19 at 3. lt notes, also, that Conejo is a “person"' within the meaning of the
FSLRMS.

AFGE fails to address the relevant statutory provision defining “unfair labor practice” or
the relevant regulation defining the term in its motion to dismiss In fact, AFGE does not explain
its theory underpinning its legal conclusion that Conejo’s allegations are in any way “unfair labor
practices” within the meaning of the FSLRMS.

The FSLRMS defines an "‘unfair labor practice” by a labor organization as one of any
number of eight discrete acts, almost all of which contemplate action involving such an
organization’s interactions with “employees” or “rnembers.” 5 U.S.C. §§ 7£16(b)(l)-(8). The
Federal Labor Relations -Authority has incorporated this definition by reference in its
implementing regulations See 5 C.F.R. § 2421.3(d) (“Unfair labor practices has the meaning as
set forth in 5 U.S.C. [§] 7116.”).

The FSLR_MS defines an "‘employee” as “an individual employed in an agency; . . . bar
does nat include a supervisor or management ajj(icial.” 5 U.S.C. §§ 7103(a)(2)(A), (B)(ii}
(emphases added). While Conejo is employed in the GPO, which is an agency, see id. §
7103(a)(3), he has alleged~»-~»and AFGE has admitted, in the first sentence of its response_that he
is a management official. See ECF No. 19 at 2 (“Plaintiff is a management official at the United
States Government Publishing Office.”). Accordingly, 5 U.S.C. §§ 7116(1:))(1)-(4), (7)-(8)
expressly do not apply to Conejo’s claims, because each of those provisions only applies to
“empioyees,” and Conej o, by definition, is exempt from the status of “ernployee” as that term is
used in the statute. For good measure, 5 U.S.C. § 7116(b)(3) provides that a labor organization
may engage in an unfair labor practice when it takes certain actions against “rnember[s] of the

labor or anization.” Cone`o is not a member of the labor organization
D

il

Thus, the only remaining provisions under which AFGE can sustain its theory of CSRA
preemption are 5 U.S.C. § 71 16(b)(5), which proscribes a labor organization’s “refuslal] to consult
or negotiate in good faith with an agency as required by lthe FSLRMS],” or 5 U.S.C. § 7116(b)(6),
which prohibits a labor organization from “faillingl or refuslingl to cooperate in impasse
procedures and impasse decisions are required by lthe FSLRMS}."’ Here, there is no allegation by
either Conejo or AFGE that AFGE failed or refused to cooperate in any impasse procedure

Thus, the inquiry is whether Conejo’s allegations could reasonably be read to claim that
AFGE refused to consult or negotiate in good faith with the GPO. Such a reading is entirely
implausible Based upon the allegations in the complaint, a significant number, if not all, of the
alleged acts occurred after the negotiation procedures were concluded lndeed, Conejo alleges that
the GPO provided Warner with her formal written notice of proposed suspension on May 3, 2017.
ECF No. 1 ll 14. l-le alleges that the GPO provided l\/Iingo with her formal written notice of
proposed removal on l\/lay 26, 2017. ial ll 9. Only after these dates, on June 8, 2017, did Nelson,
AFGE’s agent, begin to engage in the allegedly tortious conduct, which had nothing whatsoever
to do with negotiating the terms of Warner and Mingo’s employment relationship with GPO. ial
ll 15.

Moreover, the GPO issued its final decision as to Warner and Mingo on July 31, 2017. Id.
ll 16. Thereafter, on at least thirteen separate occasions, beginning in August 2017 and continuing
through December 20l7, long after any “negotiations” could possibiy have been concluded as to
those two employees, Neison allegedly continued to engage in tortious conduct against Conejo.
Ia’. llll 17-19, 21', Arnend. Compl. llll 22-29. This alleged conduct had nothing whatsoever to do

with negotiations or consultations and was, if proven, as a matter of law, pure harassment

Moreover, in an analogous context, the Suprerne Court has explained that the Labor
Management Relations Act, 29 U.S.C. § 158, does not preempt intentional tort claims, even if they
arise in the employment context Indeed, there, as here, the

exercise of state jurisdiction lover defamation claimsl would be a merely peripheral

concern of the Labor l\/Ianagement Relations Act, provided it is limited to

redressing libel issued with knowledge of its falsity, or with reckless disregard of
whether it was true of false. l\/lor'eover, we believe that an overriding state interest

in protecting its residents from malicious libels should be recognized in these

circumstancesl
Linn v. Unifea' Si'aies P/ani Gnarci Woi~kers ofAni., Lacal l ]~i, 383 U.S. 53, 61 (1966). For similar
reasons, the Court concludes as a matter of law that the CSRA does not preempt the alleged tortious
conduct, given the relationship between the paities, the nature of the alleged acts, and the timing
of the alleged acts_none of which AFGE disputes The Court shall therefore deny AFGE’s Rule
12(b)(l) motion. The Court retains subject-matter jurisdiction pursuant to 28 U.S.C. § l332(a)(1).

B. FAILURE TO STATE A CLAIM

a. little 12(!))(6) Legar' Si.‘amlard

To overcome a Rule 12(b)(6) motion to dismiss, a complaint must contain a “short and
plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).
While “detailed factual allegations are not necessary,"' a plaintiff must advance “suffrcient factual
matter, accepted as true, to state a claim to relief that is plausible on its face.” Asiici'ojt v. Iqbai,
556 U.S. 662, 678 (2009); Bell Ari. Coi'p. v. Twonibly, 550 U.S. 544, 562»“63 (2007). At this stage,
the Court will “grant [the] plaintiff the benefit of all inferences that can be derived from the facts
alleged.” Spari'aw v. UniteciAii‘ Lines, Inc., 216 F.3d 1111, 1113 (D.C. Cir. 2000). A claim is
considered plausible “when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbai, 556 U.S. at

678 (citation and internal quotation omitted). Courts do not inquire into the probability of the

l3

allegations, but instead evaluate whether there is “more than a sheer possibility that a defendant
has acted unlawfully.” ]a’.

As the Court sits pursuant to its diversity jurisdiction, it is bound “to apply state substantive
law and federal procedure law.” Hanna v. Pinnier, 380 U.S. 460, 465 (1965); Erie R.R. Ca. v.
Taniiins, 304 U.S. 64 (1938); See also Kalxan CO. v. Sienfor Elec. M]‘g. Ca., 313 U.S. 487, 496
(1941); an'ke v. Air Serv. Ini ’l, Inc., 685 F.3d 1102, 1107 (D.C. Cir. 2012). Although the District
of Coluinbia is not a state, it is “well established that” federal courts in the District of Columbia
Circuit "‘will apply Erie principles to the District of Columbia Court of Appeals.” Haii v. C&P
Teie. Co., 793 F.2d 1354, 1356 (D.C. Cir. 1986).

Tlie Court shall apply District of Columbia substantive law to assess whether Conejo states
plausible claims under that jurisdiction’s law of torts. Accora.' B WX Er.'ecs., Inc. v. Conirol Daia
Corp., 929 F.2d 707, 710 (D.C. Cir. 1991).

b. Caneja ’S claims are not time-barred

The District of Colurnbia prescribes a statute of limitations within which plaintiffs must
bring their claims. Claims are barred by the doctrine of laches if they are not brought within this
time period. For libel or slander, a plaintiff must bring his action within one year “from the time
the right to maintain the action accrues.” D.C. Code Ann. § 12~301(4). For false light invasion of
privacy, the statute of limitations is three years Ia’. § 12-301(8).

Here, Conejo alleges that Nelson, as AFGE’s agent, first engaged in defamatory conduct
resulting in harm on or about June 8, 2017. ECF No. 1 ‘|l 15. He filed suit on September 1, 2017.
See generally id. Conejo further alleges that Nelson and other agents of AFGE first engaged in

false light invasion of privacy resulting in harm on or about November 23, 2017. Amend. Compl.

14

ll 22. Conejo timely amended his complaint on Decembe1'23, 2017 and included these allegations,
ECF No. l3-2. Thus, Conejo’s tort claims are not time barred.
c. Conejo states a plausible claim of defamation under District of Colnnzbia law.
'fo state a claim for defamation under District of Columbia law, a plaintiff must plead
facts which, if true, would establish:
(1) that the defendant made a false and defamatory statement concerning the
plaintiff; (2) that the defendant published the statement without privilege to a third
party; (3) that the defendant’s fault in publishing the statement amounted to at least
negligence; and (4) either that the statement was actionable as a matter of law
irrespective of special harm or that its publication caused the plaintiff special harm.
Doe Na. l v. Barlce, 9l A.3d 1031, 1044 (D.C. 2014) (quoting Rosen v. Am. lsrael Pnl). Ajjfairs
Comm., lnc., 41 A.3d 1250, l256 (D.C. 20l2)).
i. Conejo alleges that all oftlie statements at issue were false and defamatory
Conejo readily pleads that all of the statements at issue were false and defamatory2 ECF
No. 1 llll 15, 17-21; Amend. Compl. llll 22-»~29. “A statement is ‘defamatory’ if it tends to injure
the plaintiff in his trade, profession or community standing, or lower him in the estimation of the
community.” Clawson v. St. Loin's Fost~Dispatcli, LLC, 906 A.2d 308, 313 (D.C. 2006) (quoting
Moss v. Stackarcl, 580 A.2d 1011, 1023 (D.C. 1990)). 1`0 be actionable in defamation, “an
allegedly defamatory remark must be more than unpleasant or offensivc', the language must make

the plaintiff appear odious, infamous, or ridiculous.” Howara' Um`v. v. Best, 484 A.2d 958, 989

(D.C. 1984) (citation and quotation omitted).

 

2 Conejo pleads that the statements at issue were “slanderous.” Construing the allegations in this
pro se complaint liberally, the Court is cognizant that “slander” is defined as a “a’efamatoij)
assertion expressed in a transitory forin,” such that speech that is “slanderous” is necessarily
defamatory, as Conejo alleges here. See Slander, BLACK’S LAW DECTIONARY (10th ed_ 2014)
(emphasis added).

15

lndisputably, there is a triable issue of fact as to whether falsely accusing an individual of
being a sexual predatory of having a criminal record, of being a monster, of preying on women, of
being a racist, of being a misogynist, or any combination thereof, are statements that would make
Conejo appear “odious” or “infamous.” Conejo has plead sufficient facts to overcome a motion
to dismiss on this ground

ii. Tlie statements were not privileged
- Nextj as to each of the allegedly defamatory statements, Conejo advances that AFGE’s
agents published them without privilege to a third party. See ial. AFGE counters that “it is evident
that the statements at issue here are entitled to an absolute privilege” because “ltlhe processing of
an unfair labor practice complaint is a quasi-judicial proceeding,” and that “lsltatements published
incidental to judicial or quasi-judicial proceedings are absolutely privileged.” ECF No. 19 at 20
(citing Mazancieran v. McGraneij/, 490 A.2d 180 (D.C. 1984)) (emphasis added).

The Court is unpersuaded lt is certainly true that the Supreme Court has held that certain
statements by heads of executive agencies are privileged, where a person in such a position makes
a defamatory statement in an appropriate exercise of the executive officer’s discretion “to publish
a press release under thlel circumstances.” Barr v. Matteo, 360 U.S. 564, 574-75 (1959). Barr
does not stand for the wholesale proposition that “statements by government officials within the
‘outer perimeter’ of their line of duty are absolutely privileged,” as AFGE argues that it does. ECF
No. 19 at 19-20. Tlre Barr Court resolved a “close” question of the statements of “a policy-making
executive official” whose statement was made “in respect to matters of wide public interest_” Barr,
360 U.S. at 574-75. Barr left intact the sensible rule articulated by ludge Hand, that “‘it does
indeed go without saying that an official, who is in fact guilty of using his powers to vent his spleen

upon others, or for any other personal motive not connected with the public good, should not

16

escape liability for the injuries he may so cause.”’ Idi at 571 (quoting Gregor're v. Br'ddle, 177 F.2d
579, 581 (Zd Cir. 1949)). Tlie alleged actors here are not heads of agencies nor are they policy-
making executive oflicials, as in Bcu'r. Even if they were, the alleged statements have nothing to
do with matters of wide public interest

AFGE deinurs, further, that because Nelson and Mingo “were acting within their scope as
representatives of federal government employees when the alleged statements were made in the
unfair labor practice charges,” such statements are entitled to an absolute privilege “because they
were provided in the context of processing a charge of_ an unfair labor practice against” Conejo.
ECF No. 19 at 20-21. AFGE, once again, misstates the law. For suppoit, it points to an agency
decision, where the Federal Labor Relations Authority, interpreting 5 U.S.C. §§ 7116(a)(l)-(2),
explained tliat the FSLRMS "“gives a union license to use intemperate, abusive, or insulting
language without fear of restraint or penalty if it believes such rhetoric to be an effective means to
make its point.”" Naval Faez'litr'es Eiig’g Commaud & Nat'l Fed’n of Fed. Emps., L2096, 45
F.L.R.A. 138, 155 (1992) (quoting O]d Doim`nion Brcmch No. 46, Nal ’l Ass ’n ofLetter Cctrriers,
AFL-CIO v. Austr'n, 418 U.S. 264, 283 (1984)).

Fii'st, as the Court has explained, Conejo’s claims are not governed by any federal law_
they are governed by state law_because Conejo does not allege an unfair labor practice within
the meaning of the FSLRMS. Second, even if the Court could apply the FSLRl\/lS to this case, it
would be required to apply 5 U.S.C. § 7116(b), 1101 5 U.S.C. § 7116(a), because this dispute
involves the allegedly Wrongful acts of a labor organizationj nor the allegedly wrongful acts of an
agency Third, the Federal habor Relations Authority did not grant wholesale, absolute immunity
to such statements lt went on to say, “[the tortfeasor’s published statements] [are] protected unless

[they} constitute flagrant misconduct.” Ia'. at 156 (citation and quotation omitted).

17

Accordingly, even if the Court were to entertain AFGE’s ar'gument, it would still conclude,
as a matter of law, that if proven, Nelson and l\/lingo’s statements are tantamount to “flagrant
misconduct."’ lt is far from “evident that the statements at issue here are entitled to an absolute
privilege.” ECF No. 19 at 20.

AFGE advances a secondary argument that “the comments at issue here are entitled to"’ a
qualified privilege lcl. at 2l. lt argues that District of Columbia law recognizes a qualified or
conditional “common interest privilege"' that protects certain otherwise defamatory statements
where “it is reasonably necessary for the protection of the actor’s own interests, the interests of a
third person or certain interests of the public."’ lcl. at 19 (citing Payne v. Clm‘k, 25 A.3d 918, 924
(D.C. 2011)) (ernphasis added). According to AFGE, “there is no evidence the statements were
not made in good faitlr.” let (citing Noveeon Ltcl. v. Bulgm'inn-Am. Eirfer. Fttricl, 190 F.Bd 556,
566 (D.C. Cir. 1999) for the proposition that the District of Columbia recognizes self-defense as a
qualified privilege that is a complete defense to a claim of libel or defanratiorr). At the Rule
12(b)(6) stage, the inquiry is not whether the record contains sufficient evidence_the Court
accepts all plausible and well-pleaded allegations as true, and presumes that plaintiffs do not
perjure themselves in court pleadings

AFGE next avers that Nelson’s statements “were nradc, if at all, in good faith by him in an
effort to represent a bargaining unit enrployee.” ld. at 21 . Tlie Court is hard-pressed to understand
the logic of AFGE’s argument As explairred, Nelson allegedly made the statements after the
agency took action against the employees, not before or during the deliberation period of such
disciplinary actions. AFGE urges that “communications preliminary to a proposed judicial
proceeding are absolutely pr'ivileged.” Id. (citing MeBrr`de v. Pizzct Hut, live., 658 A.2d 205, 206-

07 (D.C. 1995)).

18

Even if tlris is so, Correjo’s claian are not subject to the FSLRMS procedures and, even if
they were, the alleged statements were not made irr contemplation of any pending quasi-judicial
proceeding Tlre alleged statenrerrtswere made months later, in response to agency action about
which AFGE members were dissatisfied AFGE concedes this point in its response See la'. at 22
(pointing to, and thus adrnitting, the contents ofl\lelson’s November 23, 2017 e-rnaii to Conejo, in
which Nelsorr accuses Conejo of having “a documented history of abusing women, and causing
episodes of multiple suicide attempts”; states that Conejo “is an employee [the GPO] should not
want at [its] agency"', and confirms that AFGE or its agents requested that the lnspector General
and certain “Corrgressional representatives" make an investigation into Conejo’s conduct, based
upon the allegedly defamatory and false lstatements).

AFGE then argues that its agents were entitled to disclose the false and defamatory
statements to Senator Slrelby and Representatives Cummings and Harper because, according to
AFGE, it “can be presumed because these [C]ongressmen sit on committees overseeing the
Agency that they have a common interest with l\/lr. Nelson in promoting the efficiency of federal
service to include prohibiting illegal discrimination against its employees.” ld. at 23. lt further
argues that the lnspector General and the Special Counsel’s Office indisputably “have a common
interest in ensuring that GPO management does not violate the civil rights of its employees.” la’.
Tlrese post hoc justifications do not pass muster and are wholly insufficient to sustain a motion to
dismiss as a matter of law.

in`. Conejo pleads that AFGE or its agents’ conduct was at least
negligent

The third element of a defamation cause of action in the District of Columbia requires a
plaintiff to plead facts which, if proven, demonstrate “that the defendant’s fault in publishing the

statement amounted to at least negligence.” Btn‘ke, 91 A.Bd at 1044 (citations omitted). l-Iere,

l9

Conejo has alleged that all of the statements in question were either rrrade recklessly or
intentionally See ECF No. 1 jill 15, 17-21; Amend. Compl. ",j‘,[ 22~29. Each of these standards
exceeds the “negligence"’ starrdard. AFGE does not oppose these allegations, and thus they are
deemed admitted for the purpose of its motion to dismiss

iv. Tlie alleged statements are either actionable per se ar Coneja has
alleged tliat lie suffered special harm as a result ofthe statements

Fourtlr and finally, a plaintiff may defeat a motion to dismiss a defamation claim where he
pleads “eitlrer that the statement[s] w[er‘e] actionable as a matter of law irrespective of special harm
or that {theirj publication caused the plaintiff special hann.” Barke, 91 A.3d at 1044 (citations
omitted). Special harm, also known as “special damages,” is limited to “actual pecuniary loss,
which must be specially pleaded” at this stage. Fea’. Aviatian Aalinin. v. Coaper, 132 S. Ct. 1441,
1451 (2012).

Here, Conejo has alleged that “[a]s a consequence of such acts perpetrated against him by
[AFGE], through its authorized agents/representatives," Conejo "'has suffered and continues to
suffer career damage, loss of consideration for career advancement, personal and professional
embarrassment and humiliation, and emotional pain and sufferirrg.” Amend. Conrpl. ‘ll 33. Correjo
values such harm at 8411,597.00 in compensatory damages and $3,500,000.00 in punitive
damages l-le has thus met the pleading standard for the purposes of overcoming a motion to
dismiss AFGE does not argue otherwise l\/loreover, pending further evidentiary development,
Conejo’s allegations tend to establish that certain claims may be actionable as defamation or libel
per se, which requires no showing of special harm. See Burke, 91 A.3d at 1044.

For‘ all of the foregoing reasons, the Court shall deny AFGE’s motion to dismiss as to

Conejo’s defamation claims As AFGE does not move to dismiss Conejo’s slanderJ libel, or libel

it_tlre parties have not yet engaged in discovery. AFGE moved to dismiss, not for a judgment on
the pleadings

AFGE provides no other legal argument or factual basis for the Court to dismiss the false
light invasion of privacy claims against it, for the conduct of its agents Thus, the Court will
examine whether Conejo has pleaded each of the elements of such a claim to ascertain whether
such allegations, if proven, would establish a prima facie case of false light invasion of pr'ivacy.

First, Conejo has pleaded that each of the statements in question was made public. For the
purposes of the invasion of privacy torts, “publicity” means “‘that the matter is made public’ by
having been communicated to the public at large, or to so many persons that the matter must be
regarded as substantially certain to become one of public knowledge ”’ Armstrong, 80 A.3d at 189
(citirrg and adopting Steinbaclr v. Catler, 463 F. Supp. 2d 1, 3 (D,D.C. 2006)) (emphasis in
original). Substantial certainty, for these purposes requires a “broader dissemination than a
mailing cfa handful of employees at a single agency.” lcl.

ln this case, Conejo has alleged that AFGE or its agents have disseminated the statements
to, inter alia, three Members of Congress, the D.C. NAACP, the ACLU, and to the Office of
Special Counsel. Therefore, there exists a triable issue as to whether the matter is or was
“substantially certain to become one of public knowledge”

Next, Conejo expressly and unambiguously states that all of the “statements” in question
were about Conejo and were “false.” ECF No. 1 111[ 15, l'/'_?.l', Amend. Cornpl. ‘jlil 22-29. AFGE
simply responds “[p]roof that Mr'. l\lelson’s statements are false alone is insufficient to show
malice.” ECF No. 19 at 25. True as this may be, it is irrelevant to the inquiry of whether Conejo

pleads'tlre second and third elements of an invasion of privacy claim. See Arnrstrong, 80 A.3d at

l\)
l\.)

per se claims, and because the Court finds that Conejo states cognizable claims under those
theories, the Court shall order that those causes of action remain ripe and viable

tl. Conejo states a plausible claim of false light invasion of privacy under District of
Columbia law.

To state a claim for false light invasion of privacy under District of Columbia law, a
plaintiff must plead facts whiclr, if true, would establish “‘(l) publicity (2) about a false staternent,
representation, or imputation (3) understood to be of and concerning the plaintiff and (4) which
places the plaintiff in a false light that would be offensive to a reasonable person.”’ Arnrstrong v.
Tliontpson, 80 A.3d 177, 188 (D.C. 2013) (quoting Kitt' v. Capit'al Concerts, lnc., 742 A.2d 856,
859 (D.C. 1999)). To be sure, the elements are similar to those of a defamation clainr, and “a
plaintiff may not avoid the strictures of the burdens of proof associated with defamation by
resorting to a claim of false light irrvasiorr.” ld. (citatiorrs omitted).

Where, as here, a plaintiff relies upon “the same allegations"’ to establish false light
invasion of privacy claims as to establish defamation claims, the District of Columbia Court of
Appeals “arralyze[s] them in the same nranner.” la’. AFGE construes this canon of analysis to
require Conejo to “either: (1) provide ‘extrinsic proof" that Mr. Nelson produced and used the
statement[s] with express malice, or (2) demonstrate that the statements are so excessive
intemperate, unreasonable and abusive as to forbid any other reasonable conclusion than that lvlr.
Nelson was actuated by express malice.” ECF No. 19 at 25 (citing Bloa’get't v. Univ. Clab, 930
A.2d 210, 224 (D.C. 2007)). lt argues that because Conejo “has failed to produce any evidence
or pleadings sufficient to meet this demanding standard,” he cannot overcome a motion to dismiss

Once again, AFGE is mistaken The Court is entertaining a motion to dismiss, not a motion

for summary judgmentl Thus, it is irrelevant that the Court does not have all of the evidence before

21

188. The Court finds as a matter of law that Conejo has sufficiently pleaded those elements for
the purposes of the motion to dismiss

Finally. Conejo sufficiently alleges that each of the alleged statements places him in a false
light that would be offensive to a reasonable person for the purposes of the motion to dismiss
“While determining offensiveness in an invasion of privacy case is usually the province of the
jury, the trial court must make the threshold determination of offensiveness in determining the
existence ofa cause of action.” Wolfv. Regara'ie, 553 A.2d 1213, 1219 (D.C. 1989) (citations
omitted). The Court must assess the offensiveness of this alleged conduct against the yardstick of
the “‘ordinary, reasonable person’ starrdard, not that of a reasorrable” management official Kitt,
742 A.2d at 860 (quoting Wolf, 553 A.2d at 1219).

Here, accepting all of the allegations in Conejo’s complaint as true, as the Court must do
at this stage, the Court finds as a matter of law that a common, reasonable person would be rightly
offended by false statements of his professional associates of the kind with which Conejo charges
AFGE and its agents in this case lt is beyond peradventure that a reasonable jury could conclude
likewise should the case proceed to trial. Accordingly, the Court shall deny AFGE’s motion to
dismiss Conejo’s false light invasion of privacy claims

III.) CONCLUSION

For all of the foregoing reasons defendant’s Motion to Dismiss is will be DENIED. A

separate order shall issue

erNED this ‘W'ttay OfMarch, 2019.

grew

v Royce C. Lamberth
United States District Judge

 

23

